Citation Nr: 0307164	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-30 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  

(The issue of entitlement to service connection for migraine 
headaches will be the subject of a future decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1997, a 
statement of the case was issued in July 1997, and a 
substantive appeal was received in August 1997.  The veteran 
testified at a personal hearing at the RO in May 1999.  He 
testified at a Board videoconference in September 2002.  

In November 2002, this matter was remanded to the RO in order 
that the RO issue a supplemental statement of the case for 
the issues enumerated above.  The Board finds that the RO 
accomplished the remand request satisfactorily.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

In a November 2002 rating decision, the RO increased the 
evaluation for the veteran's PTSD from 50 percent to 70 
percent, effective from March 27, 2002.  As the 70 percent 
evaluation represents less than the maximum available under 
applicable diagnostic criteria, the veteran's claim for a 
higher evaluation remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  For the period prior to November 7, 1996, the veteran's 
PTSD was manifested by no more than a considerably impaired 
ability to establish and maintain effective or favorable 
relationships with others or considerable industrial 
impairment by reason of reduced reliability, efficiency, 
and/or flexibility.  

3.  For the period beginning November 7, 1996 and ending 
April 30, 1999, the veteran's service-connected PTSD was 
manifested by no more than a considerably impaired ability to 
establish and maintain effective or favorable relationships 
with others or considerable industrial impairment by reason 
of reduced reliability, efficiency, and/or flexibility and/or 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

4.  Beginning May 1, 1999, the veteran's service-connected 
PTSD is manifested by no more than a severely impaired 
ability to establish and maintain effective or favorable 
relationships with others and severe impairment in the 
ability to obtain and maintain employment and/or occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD for the period ending November 6, 1996 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 9411 (1996).

3.  The criteria for entitlement to a disability evaluation 
in excess of 50 percent for the veteran's service-connected 
PTSD for the period between November 7, 1996 and April 30 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (1996, 
2002).

4.  The criteria for entitlement to a disability evaluation 
of 70 percent for the veteran's service-connected PTSD for 
the period starting May 1, 1999 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9411 (1996, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for PTSD.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and September 2001 letter have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, by September 
2001 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining, as well as his 
responsibilities to submit or identify evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulations have been met. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record in this case includes VA and private 
medical records and comprehensive and relevant VA and fee-
basis medical examination reports.  As the record shows that 
the veteran has been afforded VA examinations in connection 
with his claims, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002) have been met.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and its implementing regulations.  As discussed above, 
VA has made all reasonable efforts to assist the veteran in 
the development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

In September 1996, the veteran filed a claim of service 
connection for PTSD.

On February 1997 VA psychiatric examination, he reported 
problematic relationships with colleagues and trouble 
maintaining motivation to continue employment.  He indicated 
that at times his energy was "shot" and that merely getting 
to work was a struggle.  Although he worked throughout most 
of his adult life, he was terminated from jobs or threatened 
with termination on several occasions due to difficulty with 
supervisors.  He complained of intrusive thoughts of his 
experiences in Vietnam.  He also stated that his moods had 
become more vulnerable to depression as he aged and that he 
suffered from sleep disturbances.  He felt guilt and engaged 
in self-blame.  The veteran was married three times.  He 
indicated that he had been treated by a psychiatrist for many 
years.  On objective examination, the examiner noted that the 
veteran was alert, cooperative, and fully oriented.  He was 
mildly anxious with dysphoric features.  His affect was 
appropriate and moderately constricted.  He did not have any 
thought or perceptual disturbances.  His thought process was 
relevant, and there was no looseness of associations or 
flight of ideas.  His memory, however, was spotty.  There was 
no evidence of suicidal ideation or homicidal ideation.  The 
examiner diagnosed major recurrent depression secondary to 
PTSD as well as mild to moderate PTSD.  His global assessment 
of function (GAF) score was 65.  

By April 1997 rating decision, the RO granted service 
connection for PTSD and assigned a rating of 30 percent 
effective September 17, 1996, the date of the filing of his 
initial claim.  

On February 1998 VA psychiatric examination, the veteran 
reported anger management problems and poor sleep.  He 
complained of nightmares, an increased startle response, lack 
of concentration, and hypervigilance.  He also complained of 
a depressed mood that affected his ability to remain in close 
relationships.  He stated that after leaving work, he had 
little energy remaining for other activities.  On objective 
examination, the examiner indicated that the veteran was 
alert and cooperative.  His speech was normal, but his mood 
was dysphoric and sad.  His affect was appropriate, and his 
thought process was goal directed without any looseness of 
associations, tangentiality, or flight of ideas.  His insight 
and judgment were good.  The examiner indicated that the 
veteran had significant symptoms of PTSD and depression and 
diagnosed PTSD and recurrent major depression that was in 
partial remission.  A GAF score of 65 was assigned.

In May 1999, the veteran testified at a hearing at the RO.  
He stated that he had not suffered from cluster headaches 
since 1986.  After that, he began to suffer from migraine 
headaches.  He indicated that he believed that his migraines 
were caused by PTSD-related stress.  With respect to PTSD, he 
related anger management difficulties as well as difficulties 
with concentration and understanding complex commands.  He 
also testified that he suffered from anxiety.

A May 1999 memorandum from the veteran's manager at the VA 
hospital where he was employed as a nurse detailed many 
incidents in which the veteran failed to follow procedures.

On June 1999 VA examination, the veteran complained of sleep 
problems, anxiety, decreased concentration, intolerance of 
crowds, irritability, nightmares, hypervigilance, and 
survivor's guilt.  He indicated that he feared termination 
from his job due to medication errors.  That was the reason 
for termination from his previous job.  He indicated that he 
was pursuing computer classes at a local community college.  
He did household chores but avoided recreational activities 
outside the home.  On objective examination, he was alert and 
oriented times three.  His speech was logical without loose 
association.  His affect was constricted and his mood mildly 
anxious.  The veteran denied suicidal ideation, homicidal 
ideation, delusions, and hallucinations.  The examiner 
diagnosed moderate PTSD and assigned a GAF score of 62.  The 
examiner opined that PTSD contributed to the veteran's 
headaches although it was not necessarily the only causative 
factor.  

An August 1999 letter from a private hospital where the 
veteran was employed as a nurse indicated that he would be 
terminated for failing to meet performance standards and that 
his performance was unacceptable and intolerable.  

On August 2002 VA psychiatric examination, the examiner 
indicated that the veteran continued to use of psychotropic 
medication.  He continued to suffer from generalized anxiety, 
muscle tension, and periodic panic attacks.  He also 
experienced heart palpitations.  He complained of a 
continuously depressed mood and indicated that he derived 
little enjoyment from life.  He spent most of his time tired 
and unproductive.  He slept poorly and had nightmares.  He 
avoided crowded places.  He reported tearful episodes and 
stated that he thought of suicide but that he had taken no 
action.  The examiner indicated that the veteran had 
difficulty handling the stimulation of day-to-day activity.  
He had poor concentration that interfered with performance at 
work as nurse at a VA medical facility.  He was coherent, 
alert, and oriented to person, place, and time.  He was 
anxious, and his mood was mildly to moderate depressed.  
There was no evidence of hallucinations or delusions, and his 
memory was intact.  The examiner indicated that the veteran 
exhibited significant symptoms of PTSD.  The examiner stated 
that the veteran worked full time but that due to his 
symptomatology, he would likely have to work part-time.  His 
lack of concentration, lack of energy, depression, and PTSD 
were the primary factors affecting his ability to work.  The 
examiner diagnosed moderately severe PTSD and depression and 
anxiety secondary to PTSD.  A GAF score of 55 was assigned.

In September 2002, the veteran testified at a videoconference 
before the undersigned.  He stated that he managed to sleep 
only two to four hours a day and that his sleep was 
interrupted.  He also stated that he was anxious and 
experienced nightmares.  He indicated that he had recently 
had an alarm system and motion detection lights installed at 
his home and that the perimeter of the house was 
"completely" fenced.  He also had a dog to alert him of any 
problems.  He stated further that when the dog barked, he 
checked the goings on outside.  He testified that he kept a 
gun under his bed and that work was stressful and caused him 
anxiety.  He described panic attacks and indicated that he 
often missed work.  The veteran's wife testified that the 
veteran never left the house to attend social functions or go 
shopping.  She stated that the veteran tossed and turned 
during the night and that his mood was bad when he came home 
from work.

By November 2002 rating decision, the RO increased the 
veteran's PTSD evaluation to 70 percent effective March 27, 
2002, the date on which outpatient treatment reports 
reflected an increase in disability.

Law and Regulations  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the rating criteria for PTSD disability 
were changed effective November 7, 1996, and that the Board 
is therefore precluded from applying the new rating criteria 
prior to the effective date of the new criteria.  See VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33421 (2000).  After the effective date of the change in 
rating criteria, manifestations must be considered under both 
the "old" and "new" rating criteria, and rating assigned 
should be in accordance with whichever criteria are more 
favorable.  See Karnas, supra.

Prior to November 1996, the schedular criteria for 50, 70 and 
100 percent ratings for psychoneurotic disorders were as 
follows:

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  [50 percent].

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent].

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment.  [100 percent].

38 C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9411.  38 C.F.R. § 
4.130 (as amended by 61 Fed. Reg. 52695-52702).  As amended, 
the regulation reads as follows for the 50, 70 and 100 
percent ratings:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A 
GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  DSM-IV.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Analysis 

For the period ending November 6, 1996, the veteran is 
entitled to an evaluation under the old criteria only.  See 
Karnas, supra, VAOPGCPREC 3-2000.  Around that time, the 
veteran's symptomatology consisted of problematic 
relationships with colleagues, trouble maintaining motivation 
to continue employment, and depression.  A 70 percent 
evaluation under the old criteria is not warranted based on 
the foregoing symptomatology.  A 70 percent evaluation under 
the old criteria would entail a severely impaired ability to 
establish and maintain effective or favorable relationships 
with people as well as symptoms of such severity and 
persistence that the ability to obtain and retain employment 
would be severely impaired.  Throughout this period, the 
veteran maintained employment despite low motivation.  Also, 
his GAF score of 65 was indicative of mild symptoms.  See 
DSM-IV; 38 C.F.R. § 4.130.  As well, he did not have any 
thought or perceptual disturbances, he was alert and 
cooperative, and did not display any looseness of 
association.  Because his symptomatology during this 
timeframe was not severe enough to warrant a 70 percent 
evaluation, a 70 percent evaluation for the period ending 
November 6, 1996 is denied. 

Beginning November 7, 1996, the veteran's PTSD must be 
evaluated under both the old and new criteria for rating 
PTSD.  See Karnas, supra, VAOPGCPREC 3-2000.  A review of the 
evidence reveals that a 70 percent evaluation for the period 
between November 7, 1996 and May 1999 is not warranted.  
During this period, the veteran's GAF score was 65, 
indicative of mild symptomatology, he maintained employment, 
and he complained primarily of such symptoms as anger 
management problems, low energy, depression, and nightmares.  
Objective symptomatology consisted normal speech, appropriate 
affect, normal thought processes, and good judgment and 
insight.  Under the old criteria, a 70 percent evaluation is 
not warranted because the veteran was able to maintain 
employment, and was presumably able to maintain effective 
relationships with others.  That coupled with a GAF score of 
65 militates against the assignment of a 70 percent 
evaluation under the old criteria.  Under the new criteria, a 
70 percent evaluation is not warranted because the veteran 
did not exhibit the requisite symptomatology to include 
deficient judgment, suicidal ideation, near continual panic, 
illogical speech, and the like.  

Beginning in May 1999, the veteran's PTSD-related symptoms 
appear to have worsened.  Letters from supervisors reflected 
that the veteran was not effective at work, and termination 
was threatened.  He suffered from generalized anxiety, panic 
attacks, heart palpitations, a continuously depressed mood, 
and he experienced difficulty handling the stimulation of 
day-to-day activity.  He was tired and unproductive, had 
tearful episodes, etc.  Moreover, one VA examiner opined that 
the veteran suffered from significant symptoms of PTSD.  As 
such, a 70 percent rating under both the old and new criteria 
is warranted beginning May 1, 1999.  

A 100 percent evaluation beginning May 1, 1999 is not 
warranted under either the old or new criteria.  The veteran 
does not live in virtual isolation, exhibit "gross 
repudiation of reality," have disturbed thought or 
behavioral processes, or suffer from a profound retreat from 
mature behavior.  As such, a 100 percent evaluation under the 
old criteria must be denied.  With respect to the new 
criteria, the veteran does not demonstrate persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform the activities of daily 
living, disorientation to time or place, severe memory loss, 
etc.  Thus, a 100 percent evaluation under the new criteria 
is not warranted.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2002) whether 
or not raised by the veteran, as required by Schafrath, 
supra.  However, the Board finds no basis on which to assign 
a higher disability evaluation in that the veteran manifests 
no separate and distinct symptoms of PTSD not contemplated in 
the currently assigned 50 and 70 percent ratings permitted 
under the Schedule.

Consideration has also been given to whether an 
extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. 
App. 157 (1996) (the question of extraschedular rating is a 
component of the veteran's claim for an increased rating).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  In this case, however, the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his PTSD.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
evaluations greater than the ones assigned above.


ORDER

An evaluation in excess of 50 percent for PTSD for the period 
from September 17, 1996 to April 30, 1999 is denied.

An evaluation of 70 percent for PTSD beginning May 1, 1999 is 
granted.



____________________________________________
	Kelly B. Conner
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

